BoA MoS PRE BecumeAtiso Ried Geldaet Page i ot

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Molla Building
One Saint Andrew's Plaza
New York, New York 10007

September 8, 2021 ogee

BY ECF ( a Af Og de y
The Honorable P. Kevin Castel OW Le hs J .
United States District Judge AR / Zo

 

Southem District of New York

Daniel Patrick Moynihan U.S. Courthouse A fon “fp ee » uf
500 Pearl Street ; Got 9h -
_ New York, New York 10007 At ch =f

Re: United States v. Virgil Griffith, 0 Cr. 15 (PKC) ad

Dear Judge Castel: ye

   
  

Trial Act between today’s date and the scheduled trial date of September 27, 2021. Sever
have been filed by the parties in recent weeks, which remain pending, and the exclusi
will afford the defendant time to consult with his attorney and prepare for trial. See Titl

public in a speedy trial. The defense consents to this application.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

By: /s/
Kimberly J. Ravener
Kyle A. Wirshba
Assistant United States Attorneys
(212) 637-2358 / 2493

 

 
